                 Case 1:19-cv-09038-GBD-SDA Document 189 Filed 07/03/21 Page 1 of 1




                                                                                                7/3/2021




Request DENIED. Other than for purposes of the continued deposition of Plaintiff, discovery presently is stayed.
Moreover, Judge Daniels has not yet ruled on Plaintiff's objections to my report and recommendation regarding the
default judgment that Plaintiff seeks against Defendants C&S Millenium Real Estate LLC and Eddie C. Chung. Since
Plaintiff is continuing to pursue a default judgment against these Defendants, the Court finds that, regardless of the
stay, obtaining discovery from these Defendants at present would be inappropriate. SO ORDERED.
Dated: 7/3/21
